Landon, J.
(concurring). The proposed house was only a “ castle in the air,” which the defendant imagined she would like to build if she could only settle upon the plan. She employed the plaintiffs to make some preliminary sketches and talked with them about preparing plans, details and specifications, but it is plain she had not settled upon any definite Elan, and that if the plaintiffs did any further work, it would e merely sketchy and based upon plans probable but not actually determined upon.. Before the plaintiffs had done anything further the defendant told them to stop. The referee allowed the plaintiffs $167.50 for what they did do, which I think was ample. He also allowed them $250 for loss of profits caused because the defendant discharged them. I agree with brother Bockes that there is no sufficient basis for this allowance, and I think it under all the circumstances, unjust.